—Appeal from a judgment of the County Court of Washington County (Hemmett, Jr., J.), rendered February 10, 1999, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant pleaded guilty to the crime of attempted promoting prison contraband in the first degree. Pursuant to the terms of the plea agreement, he was sentenced as a second felony offender to a prison term of IV2 to 3 years, to run consecutive to the sentence he was currently serving. Defense counsel seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues that can be raised on appeal. Based upon our review of the record and the briefs, we agree. Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Spain, Graffeo, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.